DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by YOSHIKAWA et al. (US PG Pub 2011/0182314 A1).
Regarding claim 1, YOSHIKAWA discloses a surface-emitting laser (FIG. 1) comprising: 
a substrate (100, FIG. 1, [0017]); 
a lower reflector layer (102, FIG. 1, [0017]) disposed on the substrate; 
an active layer (104, FIG. 1, [0017]) disposed on the lower reflector layer; and 
an upper reflector layer (106, FIG. 1, [0017]) disposed on the active layer, 
wherein the lower reflector layer, the active layer, and the upper reflector layer form a mesa (M, FIG. 1, [0019]), 
the mesa has a current confinement structure (108, FIG. 1, [0018]), 
the current confinement structure includes a current confinement layer (108, FIG. 1, [0018]), the current confinement layer including an oxide layer (108A, FIG. 1, [0019]) extending from a periphery of the mesa and an aperture (108B, FIG. 1, [0019]) surrounded by the oxide layer, the aperture overlapping the active layer, 
the aperture has a major axis and a minor axis (“The planar shape of the conductive region 108B is an elliptical shape having a major axis and a minor axis,” [0022]), and 
a length of the major axis (D1, FIG. 2, [0022]) is twice or more a length of the minor axis (D2, FIG. 2, [0022], where D1 is twice or more than D2 as shown in FIG. 2).
Regarding claim 2, YOSHIKAWA discloses the length of the major axis of the aperture is twice or more and ten times or less the length of the minor axis of the aperture (D1 is twice or more and ten times or less than D2 as shown in FIG. 2).
Regarding claim 3, YOSHIKAWA discloses the aperture is elliptical (“The planar shape of the conductive region 108B is an elliptical shape having a major axis and a minor axis,” [0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA et al.
Regarding claim 4, YOSHIKAWA has disclosed the surface-emitting laser outlined in the rejection to claim 1 above and further discloses the mesa has a major axis and a minor axis (“the planar shape of the mesa M is an elliptical shape which has a major axis (or longitudinal direction) and a minor axis (or short direction),” [0019]) except a length of the major axis of the mesa is twice or more a length of the minor axis of the mesa. However, optimizing the size and shape of the mesa is well known in the art in order to obtain desired lateral mode control of the VCSEL. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mesa with a length of the major axis being twice or more than a length of the minor axis in order to obtain desired lateral mode control of the VCSEL.
Regarding claim 7, YOSHIKAWA has disclosed the surface-emitting laser outlined in the rejection to claim 1 above and further discloses the substrate comprises gallium arsenide ([0017]); the lower reflector layer and the upper reflector layer comprise aluminum gallium arsenide ([0017]) except the current confinement layer includes aluminum oxide. However, aluminum oxide is a material well known in the art to be used as a current confinement layer in order to obtain desired current confinement effect. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the current confinement layer with aluminum oxide in order to obtain desired current confinement effect, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA et al. in view of SAITO et al. (JP2006-245512).
Regarding claim 5, YOSHIKAWA has disclosed the surface-emitting laser outlined in the rejection to claim 1 above except the lower reflector layer, the active layer, and the upper reflector layer are disposed on a (100) plane of the substrate, and the major axis of the mesa is inclined with respect to a <011> direction of the substrate. SAITO discloses the lower reflector layer (105, FIG. 14), the active layer (113, FIG. 14), and the upper reflector layer (119, FIG. 14) are disposed on a (100) plane of the substrate (103, FIG. 14, where 105/113/119 are disposed on (100)-plane as a main surface 103a, see underlined portion on the bottom of page 1 and on top of page 2 of machine translation), and the major axis of the mesa is inclined with respect to a <011> direction of the substrate (“the angle between the top and bottom sides of the mesa portion and the (0-1-1) plane and (011) plane is 45 degrees,” see underlined portion on the bottom of page 9 of machine translation). It would have been obvious to one having ordinary skill in the art before the effective filing date the claimed invention to have modified the substrate and the mesa of YOSHIKAWA with a (100) main surface and the major axis of the mesa being inclined with respect to <011> direction of the substrate as taught by SAITO in order to suppress abnormal growth of the semiconductor layers and obtain excellent reflection characteristics (see underlined portion on top of page 4 of machine translation).
Regarding claim 6, YOSHIKAWA, as modified, discloses the major axis of the mesa is inclined at an angle of 35° or more and 55° or less with respect to the <011> direction of the substrate (“the angle between the top and bottom sides of the mesa portion and the (0-1-1) plane and (011) plane is 45 degrees,” see underlined portion on the bottom of page 9 of machine translation of SAITO).
Regarding claim 8, YOSHIKAWA has disclosed a method for manufacturing a surface-emitting laser outlined in the rejection to claim 1 above except the lower reflector layer, the active layer, and the upper reflector layer are disposed on a (100) plane of the substrate. SAITO discloses the lower reflector layer (105, FIG. 14), the active layer (113, FIG. 14), and the upper reflector layer (119, FIG. 14) are disposed on a (100) plane of the substrate (103, FIG. 14, where 105/113/119 are disposed on (100)-plane as a main surface 103a, see underlined portion on the bottom of page 1 and on top of page 2 of machine translation). It would have been obvious to one having ordinary skill in the art before the effective filing date the claimed invention to have modified the substrate of YOSHIKAWA with a (100) main surface as taught by SAITO in order to suppress abnormal growth of the semiconductor layers and obtain excellent reflection characteristics (see underlined portion on top of page 4 of machine translation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gazula et al. (US PG Pub 2019/0089127 A1) discloses a VCSEL with an elliptical oxide aperture (see FIGS. 1, 2B, and 5A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828